902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale STANLEY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-6036.
United States Court of Appeals, Sixth Circuit.
May 15, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Dale Stanley filed a motion to vacate sentence under 28 U.S.C. Sec. 2255 in which he contended that his 1987 bank robbery sentence should be recalculated according to the Guidelines established by the Sentencing Reform Act of 1984.  The district court denied the relief sought and this appeal followed.  The parties have briefed the issues, Stanley proceeding without counsel.


3
Upon consideration, we find that the district court correctly declined to grant the motion.  Stanley's crime occurred prior to November 1, 1987, the effective date of the legislation in which the Sentencing Guidelines are contained.  He was thus properly sentenced under pre-existing law.   United States v. Smith, 874 F.2d 371, 372-73 (6th Cir.), cert. denied, 110 S.Ct. 137 (1989).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.